Dismissed and Memorandum Opinion filed April 5, 2012.




                                          In The

                           Fourteenth Court of Appeals
                                  ___________________

                                   NO. 14-11-00527-CV
                                  ___________________

                           RALPH O. DOUGLAS, Appellant

                                             V.

 THE HONORABLE TEXAS BOARD OF PARDONS AND PAROLES, Appellee


                       On Appeal from the 400th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 10-DCV-184526


                         MEMORANDUM OPINION

       This is an attempted appeal from a trial court order granting appellee’s motion to
declare appellant, Ralph O. Douglas, a vexatious litigant. See Tex. Civ. Prac. & Rem.
Code Ann. § 11.001–.104 (West 2002 & Supp. 2011).

       On June 25, 2010, appellee, the Honorable Board of Pardons and Paroles, filed a
motion with the trial court asking it to “determine that [appellant] is a vexatious litigant”
and “stay the proceedings and order [appellant] to furnish security in the amount
determined by the Court.” After a hearing on the motion, the trial court issued an order
granting appellee’s motion. The Order stated that:

                On this day came to be heard [appellee’s] Motion to Declare
         [appellant] A Vexatious Litigant. After reviewing the pleadings on file
         herein, the Court is of the opinion that said motion is meritorious, and should
         be in all things, GRANTED.

                IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
         the [appellee’s] Motion to Declare [appellant] A Vexatious Litigant is hereby
         GRANTED.

Also included in the appellate record is appellant’s “Notice of Interlocutory Appeal.” It
appears from the appellate record that no further action has been taken by or in the trial
court.

         Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if
authorized by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001).     Appellant cites no authority, and we have found none, providing for an
interlocutory appeal from an order staying a proceeding pending compliance with the
vexatious litigant statute. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West 2008);
Almanza v. Keller, 345 S.W.3d 442, 443 (Tex. App.—Waco 2011, no pet.) (“[T]here is no
statutory right of an interlocutory appeal of a vexatious litigant order or the related order
requiring security.”); see also Pandozy v. Beaty, 254 S.W.3d 613, 618 (Tex.
App.—Texarkana 2008, no pet.) (“There is no provision in Section 51.014 authorizing an
appeal of an order which declares a person a vexatious litigant…”); cf. Douglas v. Am. Title
Co., 196 S.W.3d 876, 877 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (appealing order
of the trial court declaring appellant vexatious litigant and dismissing his lawsuit after he
failed to furnish court-ordered security); Leonard v. Abbott, 171 S.W.3d 451, 454 (Tex.
App.—Austin 2005, pet. denied) (same).


                                               2
       This Court notified the parties of our intent to dismiss for want of jurisdiction. See
Tex. R. App. P. 42.3(a). Neither party filed a timely response to our notice.

       Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
43.2(f).




                                                 /s/       Leslie Brock Yates
                                                           Senior Justice




Panel consists of Justices Seymore, Boyce, and Yates.1




       1
           Senior Justice Leslie Brock Yates sitting by assignment.
                                                       3